Citation Nr: 9916882	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  97-06 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the October 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat during service.

4.  There is credible evidence confirming one of the 
veteran's claimed in-service stressors.


CONCLUSION OF LAW

PTSD was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for PTSD is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded service 
connection claim for PTSD has been submitted when there is 
medical evidence of a current PTSD disability, lay evidence 
(presumed to be credible for these purposes) of an in-service 
stressor, and medical evidence of a nexus between service and 
the current PTSD disability.  Cohen v. Brown, 10 Vet.App. 
128, 137 (1997).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed 
by the RO.  Therefore, no further action by the RO is 
required to comply with its duty to assist under 38 U.S.C.A. 
§§ 5106, 5107(a) (West 1991).

The veteran has claimed entitlement to service connection for 
PTSD as being caused by his active service in Vietnam.  
Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection for PTSD 
requires (1) medical evidence establishing a clear diagnosis 
of the condition, (2) credible supporting evidence that the 
claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Regarding the issue of whether there is credible evidence 
that the claimed stressors actually occurred, the Board notes 
that if the stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded a combat citation will be accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1998).  However, where the veteran did not engage 
in combat or the claimed stressor is not related to combat, 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot as a matter of law, establish 
the occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet.App. 163, 166 (1996).

In Cohen v. Brown, 10 Vet.App. 128 (1997), the Court 
clarified the analysis to be applied in adjudicating a claim 
for service connection for PTSD.  The Court recognized that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders.  See 61 Fed. Reg. 52695-52702 (1996).  Therefore, 
the Court took judicial notice of the shift in diagnostic 
criteria from an objective to a subjective standard in 
assessing whether a stressor is sufficient to trigger PTSD.  
The sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.

In the present case, the veteran's service records reflect 
that his military occupational specialty (MOS) was supply 
administration.  His DD 214 (Report of Transfer or Discharge) 
shows that he served in Vietnam from January to May 1971 and 
that he received the Vietnam Service Medal with one star.  
However, he did not receive any awards or decorations which 
are exclusively awarded for combat.  From January to April 
1971, the veteran served with the Headquarters and 
Maintenance Squadron 16 (H & MS 16) and from April 12, 1971 
through the end of his tour, he served with the Marine Medium 
Helicopter Squadron 263 (HMM 263).  Therefore, because the 
veteran's service records do not demonstrate that he engaged 
in combat with the enemy, it is necessary that the veteran's 
account of his stressors be corroborated by a credible 
source.

In an April 1989 letter, Richard F. Gallagher, M.D., stated 
that the veteran was under his care for PTSD and bipolar 
affective disorder.  He believed that the veteran 
demonstrated all of the symptoms of PTSD and he was currently 
treating the veteran with individual psychotherapy and 
medication.  A February 1990 letter from Dr. Gallagher stated 
that he first treated the veteran in January 1989.  He 
believed that the veteran's alcohol and substance abuse were 
symptoms of PTSD and that the PTSD was due to the veteran's 
Vietnam experiences.

In a June 1989 letter, Lee Becker, M.D., stated that the 
veteran was being evaluated and tested in the PTSD program at 
the VA Medical Center and that he attended a weekly therapy 
group for Vietnam veterans.  VA Hospital Records from 
September to October 1989 and from January 1990 reflect that 
the veteran was diagnosed with PTSD due to Vietnam stressors.  
Stressors recorded during the January admission included 
coming under rocket, sniper, and mortar fire while on 
perimeter defense and seeing a helicopter blown apart in the 
air.  A December 1989 letter from a staff psychologist stated 
that he recommended that the veteran participate in 
outpatient psychotherapy for his PTSD.  A December 1989 
letter from a clinical psychologist stated that the veteran 
had attended the Vet Center since August 1989 and that he 
attended a support group and individual therapy.

Private medical records reflect that the veteran was 
hospitalized in February 1991 due to a recent worsening of 
his PTSD symptoms.  It was noted that he had previously been 
hospitalized in December 1990 but had not returned after 
leaving on a pass.  Records provided by the Social Security 
Administration reflect that the veteran was assessed with an 
anxiety related disorder during a disability review in 
October 1991.

In June 1993, a private examination performed for the 
purposes of disability retirement showed that the veteran 
complained of PTSD symptoms, especially uncontrollable rage 
and anxiety.  The physician determined that stimuli in the 
veteran's workplace elicited symptoms related to combat 
service.  A statement from the veteran's wife submitted in 
September 1994 described the veteran's symptoms, such as 
sleeplessness, nightmares, hypervigilance, depression, 
suicidal attempts, anger, and the inability to maintain 
employment.

The veteran underwent a VA examination in September 1994.  
The veteran reported a lengthy history of treatment for 
depression and PTSD.  He related that he had performed 
perimeter defense at night during his tour in Vietnam.  He 
remembered seeing a helicopter exploding and crashing.  When 
he attempted to offer assistance, he saw the dead Marines 
being removed from the wreckage.  He said that the helicopter 
belonged to HMM 262, a Marine air group located near his 
unit.  Thereafter, he complained of nightmares, anger, 
sleeplessness, isolation, depression, and difficulty with 
concentration.  He reported that April was a bad month 
because it reminded him of when he was first exposed to 
rocket fire in Vietnam.  The examiner rendered a diagnosis of 
PTSD.

During a private psychological counseling assessment by 
Gerald O. Hayes, MA, in June 1995, the veteran complained of 
symptoms related to PTSD.  The veteran reported that he 
served perimeter duty while in Vietnam but that he did not 
see any actual combat.  However, he drank a lot of alcohol to 
deal with the stress of rockets, mortars, and helicopters 
around the base.  Mr. Hayes found that the veteran scored 
extremely high on testing for PTSD; however he could not 
identify any stressors to substantiate combat-related PTSD.  
He stated that childhood events may have been initially 
responsible for the veteran's trauma and that it may have 
been exacerbated by active duty.

VA Hospital records show that the veteran was admitted from 
March to May 1996 due to chronic PTSD.  During a March 
therapy session, the veteran reported guilt over "freezing" 
after a helicopter crash.  The veteran also spoke of problems 
from his childhood during the therapy sessions and the 
therapist commented that the veteran's psychiatric problems 
may have started in childhood and been aggravated by Vietnam 
service.  The veteran successfully completed several phases 
of the PTSD program and was described as improved at the time 
of discharge.  The final diagnosis was given as PTSD 
manifested by combat dreams, hyperirritability to loud 
noises, and flashback phenomenon.

The veteran appeared at a hearing before the RO in October 
1997.  The veteran testified that he served on perimeter 
defense during the night at his base in Vietnam.  He reported 
that he was exposed to sniper, rocket, and mortar fire in 
April 1971.  While he was assigned to HMM 263, he saw a 
helicopter from HMM 262 that came apart in the air.  He 
witnessed the removal of the dead Marines from the 
helicopter, and went "blank" afterwards.  In addition, he 
was fired upon while driving a truck and saw a Vietnamese 
shot to death while on his bicycle.  He also claimed that he 
was under constant stress while in Vietnam, with some of it 
being due to racial tensions among the servicemen.  The 
veteran first sought help for his psychiatric symptoms in 
1975.  He reported that he worked for the same employer for 
approximately 17 years but that he was discharged numerous 
times due to absenteeism, alcoholism, and PTSD symptoms.  In 
a lay statement submitted in February 1998 from one of the 
veteran's fellow servicemen, he stated that he was also 
stationed at Marble Mountain until May 1971.  He claimed that 
during the last two weeks of his assignment, he experienced 
mortar fire almost nightly.

The veteran was afforded another VA examination in July 1998.  
The veteran reported that he was presently receiving 
treatment for PTSD and alcohol dependence.  He had last 
worked in 1989 or 1990 after being repeatedly fired from the 
same company due to alcoholism and misconduct.  He now 
received Social Security disability benefits.  The veteran 
described his symptoms as including nightmares, physical 
reactions to reminders of Vietnam, anxiety in crowds, 
uncontrollable anger, and conflict with authority figures.  
He remembered the single most traumatic event in Vietnam as 
the crash of a Marine helicopter.  After seeing the men 
removed from the wreckage, he could remember nothing else of 
the next 24 hours.  He also reported sniper fire while 
serving on perimeter defense.

The VA examiner believed that the veteran's response to the 
helicopter crash did not show intense fear, helplessness, or 
horror which is required to consider the event traumatic.  
Furthermore, he could not easily relate the veteran's 
symptoms to a single event that occurred 27 years ago.  The 
examiner also noted that the veteran had been diagnosed with 
anti-social personality and various psychiatric diagnoses, 
and that he may have been predisposed to develop PTSD.  Also, 
the examiner expressed his belief that the veteran's symptoms 
may be caused by or aggravated by substance abuse.  In 
addition, the examiner could not find compelling evidence 
that the veteran relived the traumatic event or avoided 
stimuli associated with it.  Diagnoses rendered included 
alcohol and cannabis dependence, attention 
deficit/hyperactivity disorder, depressive disorder and anti-
social disorder.

Service personnel records reflect that the H & MS 16, HMM 
263, and HMM 262 were located at Marble Mountain in Danang.  
The H & MS 16 provided logistical and maintenance support to 
a Marine air group.  However, no incidents of enemy fire were 
recorded during the time period in which the veteran was 
assigned to the group.  The HMM 263 reported combat 
involvement by its helicopters during the time period in 
which the veteran served with the group.  Records pertaining 
to the HMM 262 indicate that it was the last active CH-46 
squadron left in Vietnam in May 1971.  During April and May, 
the unit continued to fly missions and experienced fire 
incidents and aircraft being hit by enemy fire.

In a Supplemental Statement of the Case issued in July 1998, 
the RO determined that there was now sufficient supporting 
evidence to corroborate the veteran's report of witnessing a 
helicopter crash in Vietnam.  However, the RO now denied 
service connection because of the lack of a PTSD diagnosis 
from the July 1998 VA examination.

In conclusion, the Board finds that the evidence of record 
includes many clear diagnoses of PTSD as well as independent 
corroboration of the alleged in-service stressor of 
witnessing a helicopter crash.  Under the law, the veteran 
must have at least one clear diagnosis of PTSD to establish 
entitlement to service connection.  See Cohen v. Brown, 10 
Vet.App. 128 (1997).  He may, however, also have diagnoses of 
other psychiatric disabilities.

The Board recognizes that the veteran has been diagnosed with 
psychiatric disabilities unrelated to his service in Vietnam.  
However, the record establishes that the veteran was 
hospitalized several times and received ongoing outpatient 
care due to PTSD.  Moreover, numerous private and VA 
physicians assessed the veteran with PTSD.  Notably, the 
veteran informed most of these professionals of his 
experience as a witness to the helicopter crash.  In 
particular, the veteran described this event to the VA 
examiner in 1994, and she therefore rendered a diagnosis of 
PTSD.  The RO later accepted the helicopter crash as a 
stressor which was verified by credible supporting evidence.  
Therefore, the veteran has at least one clear diagnosis of 
PTSD based, in part, on a subsequently verified stressor and 
the benefit sought on appeal must be granted.



ORDER

Service connection for PTSD is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

